COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                          §

 ANNETTE BURUS,                                §              No. 08-14-00265-CV

                      Appellant,               §                Appeal from the

 v.                                            §               346th District Court

 DAVID REYES AND SONIA                         §            of El Paso County, Texas
 VALENZUELA,
                                               §            (TC# 2012-DCV-03532)
                      Appellees’.
                                            §
                                          ORDER

       The Court GRANTS the Appellant’s Pro Se Reply Brief third motion for extension of

time within which to file the brief until September 15, 2015. NO FURTHER MOTIONS FOR

EXTENSION OF TIME TO FILE THE APPELLANT’S PRO SE REPLY BRIEF WILL BE

CONSIDERED BY THIS COURT.

       It is further ORDERED that Ms. Annette Burrus, the Appellant, prepare the Appellant’s

Pro Se reply brief and forward the same to this Court on or before September 15, 2015.

       IT IS SO ORDERED this 14th day of August, 2015.


                                                   PER CURIAM


Before McClure, C.J., Rodriguez, and Hughes, JJ.